             Case 5:19-cv-06158-EJD Document 35 Filed 06/23/21 Page 1 of 7



 1   DAVID R. EBERHART (S.B. #195474)          JOSEPH C. GRATZ (S.B. #240676)
     deberhart@omm.com                         jgratz@durietangri.com
 2   JAMES K. ROTHSTEIN (S.B. #267962)         ADITYA V. KAMDAR (S.B. #324567)
     jrothstein@omm.com                        akamdar@durietangri.com
 3   DANIEL H. LEIGH (S.B. #310673)            DURIE TANGRI LLP
     dleigh@omm.com                            217 Leidesdorff Street
 4   O’MELVENY & MYERS LLP                     San Francisco, CA 94111
     Two Embarcadero Center                    Telephone:    +1 415 362 6666
 5   28ᵗʰ Floor                                Facsimile:    +1 415 236 6300
     San Francisco, California 94111-3823
 6   Telephone:    +1 415 984 8700
     Facsimile:    +1 415 984 8701
 7
     Attorneys for Plaintiffs                  Attorneys for Defendants
 8   ELASTICSEARCH, INC. and                   AMAZON.COM, INC. and AMAZON WEB
     ELASTICSEARCH B.V.                        SERVICES, INC.
 9

10                           UNITED STATES DISTRICT COURT

11                        NORTHERN DISTRICT OF CALIFORNIA

12                                     SAN JOSE DIVISION

13
     ELASTICSEARCH, INC., a Delaware              Case No. 5:19-cv-06158-EJD
14   corporation, and ELASTICSEARCH B.V., a
     Dutch corporation,                           STIPULATION AND [PROPOSED]
15                                                ORDER TO MODIFY CASE
                         Plaintiffs,              SCHEDULE; DECLARATION OF
16                                                DAVID R. EBERHART
            v.
17
     AMAZON.COM, INC., a Delaware
18   corporation, and AMAZON WEB SERVICES,
     INC., a Delaware corporation,
19
                         Defendants.
20

21

22

23

24

25

26

27

28

                              STIPULATION AND [PROPOSED] ORDER TO MODIFY CASE SCHEDULE
                                                                CASE NO. 5:19-CV-06158-EJD
               Case 5:19-cv-06158-EJD Document 35 Filed 06/23/21 Page 2 of 7



 1         Pursuant to Civil Local Rules 6-1(b) and 6-2, Plaintiffs Elasticsearch, Inc. and

 2   elasticsearch B.V. (“Plaintiffs”) and Defendants Amazon.com, Inc. and Amazon Web Services,

 3   Inc. (“Defendants”), by and through their attorneys of record, stipulate and request as follows:

 4         WHEREAS, the Court entered a Case Management Order on January 22, 2020 (Dkt. No.

 5   26), and the Court, pursuant to the parties’ stipulations, entered Orders to Modify the Case

 6   Schedule on June 17, 2020 (Dkt. No. 28), September 24, 2020 (Dkt. No. 30), December 4, 2020

 7   (Dkt. No. 32), and March 29, 2021 (Dkt. 34);

 8         WHEREAS, the parties remain actively engaged in substantive settlement discussions that

 9   seek to resolve this dispute in its entirety, the parties have exchanged multiple iterations of a

10   potential settlement term sheet, the parties have made significant progress in their settlement

11   negotiations, and have significantly narrowed the areas remaining in settlement discussions;

12         WHEREAS, on January 14, 2021, Plaintiffs announced that they are changing the terms on

13   which they license certain of their products going forward;

14         WHEREAS, Defendants announced on January 21, 2021, that due to this license change

15   by Plaintiffs, Defendants intend to (1) create their own forks of certain ELASTICSEARCH

16   source code licensed under the Apache 2.0 license, (2) maintain and develop those forks

17   separately from Plaintiffs’ ongoing maintenance and development of its ELASTICSEARCH

18   products, (3) release products and services based on those forks, and (4) use branding for those

19   products and services that do not use the ELASTICSEARCH mark;

20         WHEREAS, since their January 21 announcement, Defendants have worked on their fork

21   projects of certain ELASTICSEARCH source code but have not yet released General

22   Availability versions of those projects;

23         WHEREAS, on April 12, 2021, Defendants announced their plans to rename their Amazon

24   Elasticsearch Service to Amazon OpenSearch Service and suggested they would change the

25   branding of Open Distro for Elasticsearch, but Defendants have not yet renamed the service or

26   changed any branding;

27         WHEREAS, the parties anticipate that Defendants will soon implement this renaming and

28   rebranding, and that such rebranding will provide the parties with clarity on the possibility of a

                                  STIPULATION AND [PROPOSED] ORDER TO MODIFY CASE SCHEDULE
                                                                    CASE NO. 5:19-CV-06158-EJD
                                                   2
               Case 5:19-cv-06158-EJD Document 35 Filed 06/23/21 Page 3 of 7



 1   near-term resolution of Plaintiffs’ claims. Accordingly, the parties do not expect that further

 2   continuances of the Case Management Schedule will be necessary;

 3         WHEREAS, the parties respectfully submit that continuing the existing deadlines in this

 4   case while the parties continue to engage in substantive settlement discussions would serve the

 5   interests of judicial economy, minimize the burden and expense of discovery on the parties, and

 6   maximize the opportunity for settlement and the efficient progress of this litigation;

 7         WHEREAS, the parties respectfully submit that good cause exists to continue the existing

 8   deadlines by approximately thirteen weeks to minimize use of the Court’s time and costs to the

 9   parties while the parties continue to conduct productive settlement discussions;

10         WHEREAS, the parties expect that, should their settlement talks not resolve this matter in

11   its entirety, they will meet the case deadlines proposed below;

12         NOW, THEREFORE, the parties, through their respective counsel, hereby stipulate to and

13   respectfully request that the Court order the following modifications to the case management and

14   pretrial dates:

15    Event                            Current Deadline                 New Deadline
      Joint Trial Setting Conference   June 28, 2021                    September 27, 2021
16    Statement
17    (see Section III(C)(2) of
      Standing Order for Civil
18    Cases)
      Trial Setting Conference         July 8, 2021                     October 7, 2021
19    (see Section III(C)(1) of
      Standing Order for Civil
20
      Cases)
21    Fact Discovery Cutoff            August 4, 2021                   November 3, 2021
      Designation of Opening           August 25, 2021                  November 24, 2021
22    Experts with Reports
      Designation of Rebuttal          September 22, 2021               December 22, 2021
23
      Experts with Reports
24    Designation of Reply Experts     October 6, 2021                  January 5, 2022
      with Reports
25    Expert Discovery Cutoff          October 20, 2021                 January 19, 2022
      Deadline(s) for Filing           See Civil Local Rule 37-3        See Civil Local Rule 37-3
26
      Discovery Motions
27    Deadline to Complete Private     November 10, 2021                February 9, 2022
      Mediation
28    Deadline for Filing               December 10, 2021               March 11, 2022
      Dispositive Motions (see
                                  STIPULATION AND [PROPOSED] ORDER TO MODIFY CASE SCHEDULE
                                                                    CASE NO. 5:19-CV-06158-EJD
                                                   3
               Case 5:19-cv-06158-EJD Document 35 Filed 06/23/21 Page 4 of 7



 1    Section IV and V of Standing
      Order for Civil
 2    Cases)
 3    Deadline for Filing            January 14, 2022             April 15, 2022
      Opposition(s) to Dispositive
 4    Motions
      Deadline for Filing Reply(ies) February 4, 2022             May 6, 2022
 5    to Dispositive Motions
      Hearing on Anticipated         March 24, 2022               June 23, 2022
 6
      Dispositive Motion(s)
 7

 8
          IT IS SO STIPULATED.
 9
     Dated:    June 23, 2021                   DAVID R. EBERHART
10                                             JAMES K. ROTHSTEIN
                                               DANIEL H. LEIGH
11                                             O’MELVENY & MYERS LLP

12                                       By:    /s/ David R. Eberhart
                                               David R. Eberhart
13
                                               Attorneys for Plaintiffs
14                                             ELASTICSEARCH, INC. and
                                               ELASTICSEARCH B.V.
15

16
     Dated:    June 23, 2021                   JOSEPH C. GRATZ
17                                             ADITYA V. KAMDAR
                                               DURIE TANGRI LLP
18
                                         By:     /s/ Joseph C. Gratz
19                                             Joseph C. Gratz

20                                             Attorneys for Defendants
                                               AMAZON.COM INC. and
21                                             AMAZON WEB SERVICES

22

23            PURSUANT TO STIPULATION, IT IS SO ORDERED.

24

25   Dated:
                                               Hon. Edward J. Davila
26                                             United States District Judge

27

28

                               STIPULATION AND [PROPOSED] ORDER TO MODIFY CASE SCHEDULE
                                                                 CASE NO. 5:19-CV-06158-EJD
                                                4
               Case 5:19-cv-06158-EJD Document 35 Filed 06/23/21 Page 5 of 7



 1                                            ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that all other signatories listed, and on whose

 3   behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

 4

 5

 6   Dated: June 23, 2021

 7                                                                          /s/ David R. Eberhart
                                                                            David Eberhart
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  STIPULATION AND [PROPOSED] ORDER TO MODIFY CASE SCHEDULE
                                                                    CASE NO. 5:19-CV-06158-EJD
                                                   5
                    Case 5:19-cv-06158-EJD Document 35 Filed 06/23/21 Page 6 of 7



 1                               DECLARATION OF DAVID R. EBERHART

 2   I, David R. Eberhart, hereby declare:

 3             1.       I am a partner at O’Melveny & Myers LLP, counsel of record for plaintiffs

 4   Elasticsearch, Inc. and elasticsearch B.V. I make this declaration based on my own personal

 5   knowledge. If called as a witness, I could and would testify under oath to the matters set forth

 6   herein.

 7             2.       The parties remain actively engaged in substantive settlement discussions that

 8   seek to resolve this dispute in its entirety, the parties have exchanged multiple iterations of a

 9   potential settlement term sheet, and have significantly narrowed the areas remaining in

10   settlement discussions.

11             3.       On January 14, 2021, Plaintiffs announced that they are changing the terms on

12   which they license certain of their products going forward. Defendants announced on January 21,

13   2021, that due to this license change by Plaintiffs, Defendants intend to (1) create their own forks

14   of certain ELASTICSEARCH source code licensed under the Apache 2.0 license, (2) maintain

15   and develop those forks separately from Plaintiffs’ ongoing maintenance and development of its

16   ELASTICSEARCH products, (3) release products and services based on those forks, and (4) use

17   branding for those products and services that do not use the ELASTICSEARCH mark. Since

18   their January 21 announcement, I understand that Defendants have worked on their fork projects

19   of certain ELASTICSEARCH source code but have not yet released General Availability

20   versions of those projects. On April 12, 2021, Defendants announced their plans to rename their

21   Amazon Elasticsearch Service to Amazon OpenSearch Service and suggested they would change

22   the branding of Open Distro for Elasticsearch, but Defendants have not yet renamed the service

23   or changed any branding.

24             4.       The parties anticipate that Defendants will soon implement this renaming and

25   rebranding, and that such rebranding will provide the parties with clarity on the possibility of a

26   near-term resolution of Plaintiffs’ claims.

27             5.       There have been five previous time modifications in this case: (1) on October 22,

28   2019, pursuant to the parties’ stipulation, Defendants received extended time to respond to the

                                     STIPULATION AND [PROPOSED] ORDER TO MODIFY CASE SCHEDULE
                                                                       CASE NO. 5:19-CV-06158-EJD
                                                      6
                 Case 5:19-cv-06158-EJD Document 35 Filed 06/23/21 Page 7 of 7



 1   complaint on or before November 20, 2019 (Dkt. No. 16); (2) on June 17, 2020, pursuant to the

 2   parties’ stipulation, the Court continued all case management deadlines by approximately 90

 3   days in light of the COVID-19 pandemic (Dkt. No. 28); and (3) on September 24, 2020, pursuant

 4   to the parties’ stipulation, the Court continued all case management deadlines by approximately

 5   90 days in light of the parties’ ongoing substantive settlement discussions; (4) on December 4,

 6   2020, pursuant to the parties’ stipulation, the Court continued all case management deadlines by

 7   approximately 112 days in light of the parties’ ongoing substantive settlement discussions (Dkt.

 8   No. 32); (5) on March 29, 2021, pursuant to the parties’ stipulation, the Court continued all case

 9   management deadlines by approximately 90 days in furtherance of the parties’ licensing changes

10   and rebranding announcements as well as the parties’ ongoing substantive settlement

11   discussions.

12          6.       I declare under penalty of perjury under the laws of the State of California that

13   the foregoing is true and correct. Executed this June 23, 2021, at San Francisco, California.

14

15                                                   /s/ David R. Eberhart
                                                       David R. Eberhart
16

17

18

19

20

21

22

23

24

25

26

27

28

                                  STIPULATION AND [PROPOSED] ORDER TO MODIFY CASE SCHEDULE
                                                                    CASE NO. 5:19-CV-06158-EJD
                                                   7
